Citation Nr: 0330895	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-28 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for multiple sclerosis from 
September 17, 1996 to November 24, 1999?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




REMAND

On August 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran's claims folder must be 
sent to a VA neurologist at the Durham, 
North Carolina, VA Medical Center in 
order to assess the nature and extent of 
multiple sclerosis between September 1996 
and November 1999.  The claims folder 
must be made available to and reviewed by 
the examiner prior to her/his review.  

Following her/his review, the neurologist 
must address whether it was at least as 
likely as not that during the period from 
September 1996 to November 1999, the 
following symptoms/disorders were related 
to, or aggravated by, multiple sclerosis, 
to include related to medication utilized 
in treating multiple sclerosis.  The 
symptoms/disorders were:

1)  difficulty swallowing; 

2)  slurred speech, stuttering and/or 
difficulty talking; 

3)  difficulty breathing; 

4)  pain/achiness in legs with lower 
extremity fatigue/weakness on ambulation; 

5)  joint pain involving the knees, 
ankles, and pelvis; 

6)  a limited capacity for activity, with 
easy fatigue and flu-like symptoms when 
overly active; 

7)  sensitivity to light, and "jumpiness" 
in vision (nystagmus);

8)  headaches.  

The neurologist must address the extent 
of each of these symptoms both in terms 
of base-line symptoms of ongoing multiple 
sclerosis, and the degree of disability 
during any flare up during the term from 
September 1996 and November 1999.    
Likewise the neurologist must address in 
the same manner any other disorders or 
symptoms which are identified as being 
due to multiple sclerosis or due to 
treatment therefore during the pertinent 
period.  

The neurologist must specifically address 
whether there was evidence of myelitis 
during the term from September 1996 and 
November 1999, the extent of any 
myelitis, and whether myelitis was 
associated with the veteran's multiple 
sclerosis during the pertinent period.  

Finally, the neurologist must, following 
the examination and review of the claims 
folder, classify the stages of the 
appellant's multiple sclerosis during the 
period between September 1996 and 
November 1999 as benign, relapsing-
remitting, primary progressive, secondary 
progressive, or progressive relapsing.  
Discuss the severity of the disorder 
during each identified stage of the 
disease, explain any classifications 
used, and assign an approximate date of 
onset of any change in the stage of the 
disease.

A complete rationale must accompany any 
opinion provided.  The report should be 
typed.

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





